Citation Nr: 0708996	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-26 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for mechanical low back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1989 to 
October 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  There is no probative evidence of record confirming the 
veteran injured his low back during service, as alleged; to 
assist him with his claim, the RO made several attempts to 
obtain records from service corroborating this purported 
injury, but those efforts ultimately were unsuccessful and 
the RO appropriately apprised the veteran of this.

2.  The veteran's current mechanical low back pain has not 
been medically attributed to his military service, including 
to that purported injury.


CONCLUSION OF LAW

The veteran's mechanical low back pain was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006), and the implementing VA regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  When possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
pertaining to his claim.
One additional point worth mentioning is that the RO earlier 
had sent the veteran a VCAA letter in August 2002 since he is 
a Persian Gulf War veteran and, therefore, may have been 
entitled to special considerations given this period of 
service.  But that letter was in response to conditions he 
had claimed in his initial application for VA compensation or 
pension benefits (VA Form 21-526), which he had filed in 
August 2001.  And on that initial application, he did not 
claim entitlement to service connection for mechanical low 
back pain; rather, all of his initial claims concerned other 
unrelated conditions.  As will be explained, it was not until 
later during a February 2003 VA medical examination - in 
connection with those initial claims, that his low back 
problems came to light.  And the RO treated the notation of 
mechanical low back pain during that evaluation as an 
informal claim for this condition, prompting the additional 
VCAA letter specifically concerning the low back claim in 
October 2003.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records (SMRs) - at least those that could 
be obtained, some service personnel records, private medical 
records, and VA treatment and examination reports.

Concerning the SMRs, in particular, in an effort to obtain 
evidence in support of the veteran's claimed traumatic low 
back injury, the RO conducted numerous searches that are 
chronicled in an October 2006 memorandum that has been 
associated with the veteran's claims file.  This memorandum 
details repeated requests to the National Personnel Records 
Center (NPRC) - a military records repository, and directly 
to the military installation in Yuma, Arizona, where the 
reported low back injury was allegedly sustained in the 
spring of 1996, more specifically sometime during February to 
May of that year.  Ultimately, though, the RO was told no 
such records were available, and the RO sent the veteran a 
letter in August 2006 apprising him of this negative search 
for evidence documenting his purported low back injury in 
service.

So the VCAA's notice and duty to assist provisions have been 
considered and complied with.  The veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain (which is obtainable), there is 
no additional notice that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to him.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
downstream disability rating and effective date to be 
assigned is rendered moot.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is unfavorable, then service connection must be 
denied.  See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 
(1996); See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) ("[T]he VCAA simply restated what existed in 
section 5107 regarding the benefit-of-the-doubt doctrine" and 
does not mandate a discussion of all lay evidence of record.)

As already alluded to, the veteran contends that his current 
mechanical low back pain is attributable his military service 
- and, more specifically, to a debilitating low back injury 
he says that he sustained while training in Yuma, Arizona, at 
a military installation in the spring (February-May) of 1996.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records are completely 
unremarkable for indications of a low back related condition, 
including as a residual of the purported injury during 
February to May 1996.  His military service ended in October 
1998.

Following service, VA outpatient records through December 
2002 do not address a low back condition of any kind.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the absence of any 
complaints (relevant symptoms, etc.) and/or objective 
clinical findings concerning the low back during the years 
immediately subsequent to service is, itself, evidence 
tending to show that any current low back disability the 
veteran may have did not originate in service.  See 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997) (indicating continuity of symptomatology is 
required where chronicity - meaning permanency, of the 
alleged disease or injury in service has not been established 
or is legitimately questionable).

As already mentioned, the first medical indication of a low 
back condition was during the veteran's February 2003 VA 
examination, and that evaluation was only scheduled because 
of other unrelated claims that he had filed.  That was nearly 
41/2 years after his discharge from the military.  And as also 
mentioned, the RO used the finding of mechanical low back 
pain during that VA examination as the basis of an informal 
claim for service connection for this condition.

The veteran actually underwent two VA examinations in 
February 2003, one for orthopedic conditions and the other 
for Gulf War related illness.  Parenthetically, the Board 
observes that the claim currently on appeal concerning the 
mechanical low back pain has not been advanced on the theory 
that it is an undiagnosed illness, nor has the RO adjudicated 
this claim on that additional basis.  38 C.F.R. § 3.317.  But 
most importantly, the veteran does not allege that his 
current mechanical low back pain is representative of an 
undiagnosed illness, and this is not otherwise indicated by 
the records on file.  Instead, he affirmatively relates this 
condition entirely to the purported injury in the spring of 
1996 - so a more definite instance of trauma, which even if 
true occurred long after his Gulf War service had ended.  So 
that incident, and that incident alone, is the focus of this 
decision.

During the February 2003 VA orthopedic examination, the 
veteran made no complaints relating to his low back and there 
were no objective clinical findings of a chronic low back 
disability.  During his other, Persian Gulf War protocol 
registry VA examination, however, he reported taking 
ibuprofen - as needed, for flare ups of sporadic back pain.  
He did not attribute this pain to a specific area and he 
indicated the weather affects this condition.  After range of 
motion and other testing and evaluation, the examiner 
diagnosed mechanical low back pain.  But there was no opinion 
regarding the etiology of this condition, and the veteran did 
not so much as contend it was related to his military service 
at that time.  So even were the Board to presume for the sake 
of argument that his diagnosis of mechanical 


low back pain has an underlying pathological basis, there 
still is no probative medical nexus evidence linking his 
mechanical low back pain to his purported injury during 
service in the spring of 1996.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (discussing situations when mere 
pain, alone, absent an underlying diagnosis of a malady or 
condition, is not considered an actual disability for VA 
compensation purposes).  See, too, Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, as well, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Subsequent VA outpatient records from July 2003 do not 
address back problems, including providing the necessary 
linkage of them to the veteran's military service.  These 
records indicate he had a generally normal neurological and 
orthopedic assessment, and that he was relatively active - 
swimming laps and lifting weights.

And, as mentioned, despite repeated efforts by the RO to 
obtain evidence corroborating the veteran's alleged low back 
injury in service, by all accounts no records of any such 
injury exists.  He has submitted no other evidence supporting 
this contention, including the required medical nexus 
evidence causally relating his current mechanical low back 
pain to his military service - and specifically to the 
alleged injury in question.  As a layman, he simply does not 
have the necessary medical training and/or expertise to 
provide a probative medical opinion on this determinative 
issue of causation.  See Espiritu, 2 Vet. App. 
at 494-95.

For these reasons and bases, the claim for mechanical low 
back pain must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for mechanical low back pain 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


